Citation Nr: 1414860	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-37 435	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of Chapter 30, Title 38, United States Code, (Montgomery GI Bill or Chapter 30) education benefit overpayment, to include validity of the overpayment created, in the amount of $3,000.




ATTORNEY FOR THE BOARD

J. Connolly, Attorney




INTRODUCTION

The Veteran served on active duty from March 1991 to March 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter of the validity of the debt was addressed by the RO in July 2010.  In June 2011, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO indicated that the debt in question was validly created because the RO advanced the Veteran a check in the amount of $3000 to be used for Chapter 30 or other VA educational benefits, commencing the Fall 2009 semester.  However, the RO thereafter determined that the Veteran did not apply for VA benefits for the Fall 2009 term.  Thus, he was not entitled to those advanced benefits and was requested to repay the advancement.  The RO's Committee on Waivers and Compromises (Committee) initially denied the Veteran's request for a waiver of the recovery of that debt because the elements of equity and good conscience were not in the Veteran's favor.  However, in September 2011, the Committee indicated that there was actually bad faith in this case as the Veteran was not entitled to Chapter 30 benefits when he took the advancement, since his delimiting date for educational assistance benefits had expired on March 5, 2005.  Bad faith precludes a waiver of the debt, even if financial hardship exists.  38 U.S.C.A. § 5302, see also 38 C.F.R. § 1.963(a).  The Board notes that while the Veteran has been provided the regulatory provisions regarding the standard of equity and good conscience, he has not been provided the same regarding fraud, misrepresentation, or bad faith, which all preclude waiver.

However, the Veteran disputes the creation of the debt, maintaining that he was enrolled in school for the Fall 2009 term.  It appears contradictory that he was in school utilizing VA educational benefits if he was not entitled to them; nevertheless, he maintains that he was attending school and has provided his schedule and a completion date on that schedule of October 2010.  In addition, it is unclear how the Veteran's advancement of $3000 was processed if his delimiting date had expired.  It is unclear how this action would occur if there were no further VA benefits upon which to advance payment.  In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9),(10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 1997).  The United States Court of Appeals for Veterans Claims (Court) noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499  (2000).  Sole VA error must be considered in this case since the Veteran's delimiting date had expired.  

Further, in the event that there is a determination that the debt was not created through sole VA error and there was also no bad faith in this case, the Veteran has submitted a financial status report showing that he and his wife only have $200 in food stamps per month, have nearly $900 in expenses monthly, have no assets, have been unemployed since 2008, yet have no creditors or debts.  Thus, although this shows financial hardship, this information appears incomplete.  


Accordingly, the case is REMANDED for the following action:

1.  Request documentation from the Veteran regarding where he attended school during the Fall 2009 semester.  The institution should then be contacted to determine if the Veteran completed the Fall 2009 semesters, the credits completed, and whether this was financed by VA educational assistance benefits.

2.  Obtain a complete and current financial status report from the Veteran which addresses the financial discrepancy between income and expenses, with no credit obligations.

3.  The AOJ should determine whether the overpayment of benefits was the result of sole VA error under 38 C.F.R. § 3.500(b)(2).  In deciding this issue, the expiration of the Veteran's delimiting date on March 5, 2005, for VA educational assistance benefits should be addressed.  

4.  Once the foregoing has been accomplished, the AOJ should determine whether an overpayment remains outstanding.  If the benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case which addresses the matters of fraud, misrepresentation, or bad faith as well as equity and good conscience, citing to the appropriate law and regulatory provisions.  The Veteran should then be given the appropriate time period in which to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


